!


              Case 1:20-cr-00415-KMW Document 49-1 Filed 07                   ID8JJS~Ntof 1
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
    UNITED STATES DISTRICT COURT                                             DOC#:
    SOUTHERN DISRICT OF NEW YORK                                             DATE F-IL-E-D:---:;J-
                                                                                             -=-,-/-~ ~
                                                                                                      / ~- ,
    ---------------------------------x
    UNITED STATES OF AMERICA,

                       -against-

    SAIQUAN ROBINSON,
                                                                         ORDER
                                Defendant.
    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
    Kimba Wood District Court:
    As set forth in the Defendant's July 8, 2021, letter it is hereby:


             ORDERED that due to inmate Saiquan Robinson's upcoming trial date of
    July 12, 2021, he be allowed to wear civilian clothing during his trial to avoid the
    risk that the jury's judgment will be tainted and the defendant's right to a
    presumption of innocence be compromised


             MCC is ORDERED to allow the family of inmate Saiquan Robinson, Federal
    Register# 06313-509 to bring civilian clothing to MCC for Mr. Robinson to wear
    during trial; specifically- 2 long pants, 2 shirts, and one pair of shoes or sneakers.


             WHEREAS, the Court and the parties seek to avoid the risk that the
    jury's judgment will be tainted and the defendant's right to a presumption of
    innocence will be compromised.


    SO ORDERED:




                                                                            July 8, 2021
    HONORABLE KIMBA WOOD
    District Judge of the SDNY                                              Date
